Electronically Filed
                                                        Supreme Court
                                                        SCWC-29173
                                                        28-APR-2014
                                                        01:18 PM



                            SCWC-29173

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   IN THE MATTER OF THE JACK WONG YUEN AND LEI YOUNG WONG YUEN
           REVOCABLE LIVING TRUST DATED APRIL 22, 1996


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (ICA NO. 29173; T. NOS. 06-1-0019, 07-1-0001, and 07-1-0003)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
    and Circuit Judge Wilson, assigned by reason of vacancy)

          Petitioners/Respondents-Appellees’ Application for Writ

of Certiorari, filed on March 14, 2014 is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 28, 2014.

Philip J. Leas,                  /s/ Mark E. Recktenwald
Calvert G. Chipchase
and Amanda M. Jones              /s/ Paula A. Nakayama
for petitioners
                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson